DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 10-19 are allowed.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a device for measuring a tension of a cell structure containing muscle cells comprising a first gel adaptor holder comprising a frame member having a cutaway, a pair of first grasping portions and a pair of claw portions, and a second gel adaptor holder comprising a connecting portion, wherein a gel is held between the first and second gel adaptor holders, and wherein a gap between the pair of first grasping portions is increased when the pair of claw portions are fitted to a cover of a culture medium tank.  Although individual elements (e.g. grasping portion, claw portion, frame member, etc.) are independently known, there is no reason, motivation or instruction presented in the prior art for how to combine each element to arrive at the claimed combination.
	With respect to independent claims 7 and 11, the prior art does not disclose, in the claimed environment, a tension measuring device comprising first and second gel adaptor holders that fix opposite ends of a gel and a fixing portion with connecting members, wherein the fixing portion is disposed in the first gel adaptor holder.  The Feng and Naruse references are believed to be the closest prior art for the reasons expressed in previous office actions.  However, it would be impossible to position the Naruse fixing portion in a gel adaptor holder because the Naruse fixing portion is a rail upon which the gel adaptor holder is supported.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799